DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-7 and 15-20 in the reply filed on 06/29/2022 is acknowledged.
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group drawn to a method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/29/2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “DP” has been used to designate both a base layer and a display panel in Fig. 5A.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: At [0088] the SPEC recites “the display panel DP may include a base layer BL”. This is inconsistent with the appearance of Fig. 5A, which is devoid of base layer BL.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20210028395 A1) in view of Gwon et al (US 20190326360 A1).
As recited in independent claim 1, Kim et al show an input-sensing unit (see TU in Fig. 5, for example), comprising: a first conductive layer CL1, a first organic (“at least one of the first insulating layer IL1 and the second insulating layer IL2 may include an organic layer” [0090]) layer IL1, a second conductive layer CL2, and a second organic (“at least one of the first insulating layer IL1 and the second insulating layer IL2 may include an organic layer” [0090]) layer IL2 sequentially stacked one over another (see stack in Fig. 5). Additionally, Kim et al disclose a thin film encapsulation layer including organic layer 320 comprising a first base resin (see material surrounding S in Fig. 9; see also [0123] “organic encapsulation layer 320 may include a monomer-based material or a polymer-based material. Examples of the polymer-based material may include acrylic resin, epoxy-based resin, polyimide, and polyethylene. In an exemplary embodiment, the organic encapsulation layer 320 may include acrylate”) and a first hollow polymer (see S in Fig. 9; see also [0130] “shell S may include a high molecular weight material. For example, in an exemplary embodiment, the shell S may include at least one selected from an acrylic polymer, polyimide, an urethane polymer, a styrene-based polymer, a siloxane-based polymer, an epoxy-based polymer, and a combination thereof. However, exemplary embodiments of the present inventive concepts are not limited thereto, and the shell S may include polymers based on a variety of materials other than the aforementioned materials”).
As recited in independent claim 1, Kim et al are silent regarding whether said first organic layer comprises a first base resin and a first hollow polymer; and the second organic layer comprises a second base resin and a second hollow polymer.
As recited in independent claim 1, Gwon et al teach that it is advantageous to use identical materials for encapsulation layers below a touch unit and for insulation layers within a touch unit (“first and second inorganic encapsulation layers 142 and 146 are formed of a material having the same or similar etching characteristics as that of a touch insulating film 156, whereby a pad contact hole 176, a trench 178 and a routing contact hole 150 can be formed through a single etching process” [0038]).
Moreover, the Examiner finds that using identical materials was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to duplicate the materials of Kim et al’s organic encapsulation layer for use in Kim et al’s organic insulation layers within Kim et al’s touch unit as suggested by Gwon et al. The rationale is as follows: one of ordinary skill in the art would have had reason to simplify manufacturing by empowering the manufacturer to etch multiple insulating layers in the device of Kim et al through a single etching process as taught by Gwon et al (“formed of a material having the same or similar etching characteristics … a pad contact hole 176, a trench 178 and a routing contact hole 150 can be formed through a single etching process” [0038]). 
As recited in independent claim 15, Kim et al show a display device (see TU in Fig. 5, for example), comprising: a display panel DU; a first conductive layer CL1 disposed on the display panel DU; a first organic layer IL1 disposed on the first conductive layer CL1; a second conductive layer CL2 disposed on the first organic layer IL1; and a second organic layer IL2 disposed on the second conductive layer CL2. Additionally, Kim et al disclose a thin film encapsulation layer including organic layer 320 comprising a first base resin (see material surrounding S in Fig. 9; see also [0123] “organic encapsulation layer 320 may include a monomer-based material or a polymer-based material. Examples of the polymer-based material may include acrylic resin, epoxy-based resin, polyimide, and polyethylene. In an exemplary embodiment, the organic encapsulation layer 320 may include acrylate”) and a first hollow polymer (see S in Fig. 9; see also [0130] “shell S may include a high molecular weight material. For example, in an exemplary embodiment, the shell S may include at least one selected from an acrylic polymer, polyimide, an urethane polymer, a styrene-based polymer, a siloxane-based polymer, an epoxy-based polymer, and a combination thereof. However, exemplary embodiments of the present inventive concepts are not limited thereto, and the shell S may include polymers based on a variety of materials other than the aforementioned materials”).
As recited in independent claim 15, Kim et al are silent regarding whether said first organic layer comprises a first base resin and a first hollow polymer; and the second organic layer comprises a second base resin and a second hollow polymer.
See teachings, findings, and rationale above for independent claim 1.
As recited in claims 2 and 16, Kim et al are silent regarding whether the first and second base resins comprise substantially the same material; and the first and second hollow polymers comprise substantially the same material.
Regarding claims 2 and 16: Gwon et al teach that it is advantageous to use materials with the same or similar etching characteristics for insulation layers within a touch unit (“first and second inorganic encapsulation layers 142 and 146 are formed of a material having the same or similar etching characteristics as that of a touch insulating film 156, whereby a pad contact hole 176, a trench 178 and a routing contact hole 150 can be formed through a single etching process” [0038]), wherein using substantially the same materials is an expedient way to achieve the same or similar etching characteristics.
Moreover, the Examiner finds that substantially the same materials were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to use substantially the same materials for the organic layers within the touch unit of Kim et al as suggested by Gwon et al. The rationale is as follows: one of ordinary skill in the art would have had reason to use substantially the same materials in order to simplify manufacture by reducing a number of etching steps as suggested by Gwon et al (“first and second inorganic encapsulation layers 142 and 146 are formed of a material having the same or similar etching characteristics as that of a touch insulating film 156, whereby a pad contact hole 176, a trench 178 and a routing contact hole 150 can be formed through a single etching process” [0038]). 
Regarding claim 3: Kim et al are silent regarding the recited range of dielectric constant.
	The law is replete with cases in which when the mere difference between the claimed invention and the prior art is some range, variable or other numeric limitation within the claims, patentability cannot be found.  
	It furthermore has been held in such a situation, the Applicant must show that the particular numeric range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art numeric range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	Moreover, the instant disclosure does not set forth evidence ascribing unexpected results due to the claimed numeric range. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Moreover, the Examiner finds that the recited range of dielectric constant was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s effective filing date to arrive at the recited range of dielectric constant in the course of routine experimentation and optimization. The rationale is as follows: one of ordinary skill in the art would have had reason to arrive at the recited range of dielectric constant in the course of routine experimentation and optimization of permittivity so as to increase sensitivity to touch input by reducing parasitic capacitance while controlling transmittance by controlling the generation of a haze as taught by Kim et al (“In embodiments in which the diameter of the organic particle OP is less than 10 nm, the permittivity E (sic) is slightly reduced, and, in embodiments in which the diameter of the organic particle OP exceeds 200 nm, the permittivity Ɛ is greatly reduced. Therefore, light is excessively scattered, and a haze is generated and transmittance of the thin-film encapsulation layer TFE is reduced” [0129]; “organic particles OP may lower the refractive index n and the permittivity Ɛ of the organic encapsulation layer 320. Accordingly, the parasitic capacitance between the touch unit TU on the thin-film encapsulation layer TFE and the opposite electrode 230 is lowered, and thus sensitivity of the touch unit TU may be improved” [0157]). 
Regarding claim 4, Kim et al teach that “organic particles are included in the organic encapsulation layer at a percentage of about 10% to about 80% of a volume of the organic encapsulation material” [0026], wherein the range about 10% to about 80% overlaps the range of about 10wt% to about 70wt%.
As recited in claim 4, Kim et al are silent regarding whether a content of the first hollow polymer in the first organic layer and a content of the second hollow polymer in the second organic layer are each in a range of about 10wt% to about 70wt%.
See teachings, findings, and rationale above for independent claim 1.
Regarding claim 5: Kim et al show a shell that defines a hollow therein (see Fig. 9). Kim et al further disclose that “shell S may include at least one selected from an acrylic polymer, polyimide, an urethane polymer, a styrene-based polymer, a siloxane-based polymer, an epoxy-based polymer, and a combination thereof. However, exemplary embodiments of the present inventive concepts are not limited thereto, and the shell S may include polymers based on a variety of materials other than the aforementioned materials” [0130].
As recited in claim 5, Kim et al are silent regarding first and second shells defining first and second hollows therein, and each of the first and second shells comprises at least one of polyimide, polyurethane, polystyrene, acrylic resin, and epoxy resin.
Mere duplication of known parts does not give rise to patentability unless a new and unexpected result is produced by the duplication. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). In this case, the record is devoid of evidence of unexpected results due to the duplication of prior art polyimide shells defining hollows therein.
Furthermore, Gwon et al suggest duplicating the material of a thin film encapsulation layer for use in insulating layers of a touch unit (see teachings above for independent claim 1).
Moreover, the Examiner finds that duplicate polyimide shells were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s effective filing date to duplicate the polyimide shells of Kim et al as suggested by Gwon et al. The rationale is as follows: one of ordinary skill in the art would have had reason to duplicate Kim et al’s materials in order to simplify manufacture by reducing a number of etching steps as suggested by Gwon et al (“first and second inorganic encapsulation layers 142 and 146 are formed of a material having the same or similar etching characteristics as that of a touch insulating film 156, whereby a pad contact hole 176, a trench 178 and a routing contact hole 150 can be formed through a single etching process” [0038]). 
Regarding claim 6: Kim et al are silent regarding whether each of the first and second hollows have a mean diameter ranging from about 20 nm to about 150 nm.
The law is replete with cases in which when the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.  
	It furthermore has been held in such a situation, the Applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	Moreover, the instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Moreover, the Examiner finds that the recited range was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s effective filing date to arrive at the recited dimensional range in the course of routine experimentation and optimization. The rationale is as follows: one of ordinary skill in the art would have had reason to achieve an effective amount of reduction in permittivity and an effective amount of haze while preventing collapse of the shell as taught by Kim et al (see [0129]-[0131] for a discussion on the effects of various dimensions of shells within a thin film encapsulation layer). 
As recited in claim 7, Kim et al show that at least one (CL1 or CL2) of the first and second conductive layers comprises at least one of molybdenum, silver, titanium, copper, aluminum, alloys thereof, indium tin oxide, indium zinc oxide, zinc oxide, and indium tin zinc oxide (“Each of the first conductive layer CL1 and the second conductive layer CL2 may have a single-layered structure or a stacked multi-layered structure. A conductive layer having a single-layered structure may include a metal layer or a transparent conductive layer. In an exemplary embodiment, the metal layer may include molybdenum, silver, titanium, copper, aluminum, and an alloy thereof. In an exemplary embodiment, the transparent conductive layer may include a transparent conductive oxide such as indium tin oxide (ITO), indium zinc oxide (IZO), zinc oxide (ZnO), or indium tin zinc oxide (ITZO)” [0083]).
As recited in claim 17, Kim et al show that the display panel DP comprises a light-emitting device layer OLED and a thin encapsulation layer TFE covering the light-emitting device layer OLED; and the first conductive layer CL1 is directly disposed on (see appearance of Fig. 5) the thin encapsulation layer TFE.
As recited in claim 18, Kim et al show an inorganic layer 330 disposed on the display panel DP, wherein the first conductive layer (see 410 in Fig. 8) is directly disposed on (see appearance of Fig. 8) the inorganic layer 330.
As recited in claim 19, Kim et al disclose that the display panel DP comprises a flexible display panel (see [0054] “the display apparatus 1 may be implemented in various forms, including flexible”; see also [0134] “substrate 100 including polymer resin may be flexible”).
As recited in claim 20, Kim et al show that at least one (IL1 or IL2) of the first and second conductive layers comprises a plurality of conductive patterns (see conductive patterns SP1 and SP2 in Fig. 6, for example); and the plurality of conductive patterns (including SP1 and SP2) comprise a sensing electrode (“detection electrodes” are described in [0094]).
Conclusion
 Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597. The examiner can normally be reached Monday-Friday approx. 11AM-3:30PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        
09/01/2022